Citation Nr: 1520226	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969 and from October 2003 to July 2004.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2015.  A transcript of that hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

The appellant asserts that he has a low back disorder due an injury sustained while lifting cargo during a period of active service in the Army National Guard in support of Operation Enduring Freedom. 

The record of a February 2004 post-deployment health assessment indicates that upon return from a tour in support of Operation Enduring Freedom, the Veteran's history was positive for swollen, stiff, or painful joints but negative for back pain.  The record of a September 2005 post-deployment health assessment indicates that upon return from a one-day tour enforcing security in New Orleans, the Veteran had current back pain.

A May 2006 VA treatment record reflects an impression of L4-L5 degenerative disc disease and spondylotic changes, with paravertebral muscle spasm and atherosclerosis.

In connection with November 2007 VA treatment, the Veteran reported a history of low back pain for several years that had progressed.  An X-ray study showed lumbar discogenic disease.  An April 2008 VA lumbar MRI revealed degenerative changes.  

The Veteran was referred for private physical therapy due to complaints of chronic lumbar pain that worsened after returning from Iraq and was given a provisional diagnosis of lumbar spondylosis.  Private physical therapy records indicate the Veteran was seen from June to July 2008 for low back pain syndrome.

In an August 2008 VA treatment record, the Veteran was given an impression of lumbar spondylosis, intervertebral space narrowing at L4-5.

In November 2008, the Veteran received a temporary physical profile for low back pain through February 2009.

Military personnel records indicate the Veteran retired from the Army National Guard in December 2008.

A May 2013 VA X-ray report provides a diagnostic impression of severe disc disease at L4-5, and mild disc disease at L3-4.  In connection with July 2013 VA treatment, the Veteran reported low back pain with intermittent left thigh numbness and was given an impression of L4-5 degenerative disease with left foraminal narrowing.

During a February 2015 Board hearing, the Veteran testified that he injured his back while moving heavy boxes of ammunition, weapons, and other equipment between ships while on deployment in support of Operation Enduring Freedom.  He reported that he carried boxes of ammunition, machines guns, and rifles to the ships because a crane was not working and that he also unloaded the boxes once he arrived in Kuwait.  He indicated that he began to have back pain during deployment and that the back pain has continued ever since.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the Veteran's current treatment for a low back disorder, statements indicating he had back pain ever since a period of active service, VA and service medical records documenting back pain during service in the Army National Guard, and the fact that the Veteran has not been provided a VA examination in response to this claim, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disorder.  

The record reflects that some Army National Guard records were received that verify some dates of service in the National Guard; however, not all of the Veteran's dates of service have been verified.  Therefore, further development to verify such service is in order.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from July 2013 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain verification of the Veteran's periods of active duty for training and inactive duty for training while a member of the Army National Guard.  

Development to obtain the required verification should continue until the evidence is received or it is determined that the requested records do not exist or that further efforts to obtain the records would be futile.

2. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include any VA Medical Center treatment records dated from July 2013 to the present.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's low back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, active duty for training, and inactive duty for training.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's low back disorder is etiologically related to any periods of active duty /active duty for training or inactive duty for training.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the appellant fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




